Citation Nr: 1503172	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  07-17 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder, to include as secondary to Agent Orange exposure.

2. Entitlement to service connection for an eye disorder, to include as secondary to Agent Orange exposure. 

3. Entitlement to a higher initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 25, 2005, and from September 1, 2005 to November 26, 2007.

4. Entitlement to service connection for neuropathy of the bilateral hands, to include as secondary to Agent Orange exposure and/or the Veteran's claimed low back disorder.

5. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), prior to February 1, 2008. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO). The Veteran and his brother-in-law testified before a Decision Review Officer (DRO) at the RO in July 2007. The Veteran also testified at a Board hearing at the RO in June 2013 before the undersigned Acting Veterans Law Judge. These transcripts have been associated with the file.

In August 2013, the Board, in pertinent part, denied the Veteran's claim for a higher initial rating for PTSD in excess of 50 percent prior to April 25, 2005, and from September 1, 2005 to November 26, 2007. However, the Veteran appealed that portion of the decision to the United States Court of Appeals for Veterans Claims (Court). The Veteran and VA filed a Joint Motion for Remand with the Court. In an April 2014 Order, the Court remanded the claim to the Board for compliance with the instructions in the Joint Motion for Remand.

The issues of service connection for lumbar spine, eye, and bilateral hand neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the initial rating periods prior to April 25, 2005, and from September 1, 2005 to November 26, 2007, the Veteran's PTSD was manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as suicidal ideation; near continuous depression affecting independent, appropriate, or effective functioning; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. 

2. During the initial rating periods prior to April 25, 2005, and from September 1, 2005 to November 26, 2007, the Veteran's PTSD was not manifested by symptomatology more nearly approximating total social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

3. The competent evidence of record for the period prior to February 1, 2008 demonstrates that the Veteran's service-connected PTSD rendered him unable to secure or follow substantially gainful employment.






CONCLUSIONS OF LAW

1. For the initial rating periods prior to April 25, 2005, and from September 1, 2005 to November 26, 2007, the criteria for a higher initial rating for PTSD of 70 percent, but no greater, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9440 (2014).

2. For the period prior to February 1, 2008, the criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the Court (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2014) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014). As this decision will grant entitlement to a TDIU prior to February 1, 2008, the Board need not discuss VA's duties to notify and assist regarding that issue. 

After the claim was received, the RO advised the Veteran by letter of the elements of service connection, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The claim for a higher initial rating for PTSD arises from the Veteran's disagreement with an initial rating following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service, VA, and private treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge. The hearing was adequate as the Acting Veterans Law Judge explained the issues and identified possible sources of evidence that may have been overlooked. 38 C.F.R. 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Analysis Criteria and
Burden of Proof

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the questions of a higher initial rating and entitlement to a TDIU. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. 
§ 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeals.

Higher Initial Ratings Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20 (2014). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. In such instances, separate ratings can be assigned for separate periods based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411. Under the General Rating Formula for Mental Disorders, a 10 percent rating is warranted where the evidence shows occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. Id.

A 30 percent rating is warranted where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id. 

A 50 percent evaluation is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.  

A 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted where the evidence shows total occupational and social impairment, with deficiencies such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

In adjudicating a claim for a higher disability rating, the VA adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment. In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as mere examples of the type and degree of the symptoms, or effects, that would justify a particular rating. The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's psychiatric disability symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for psychiatric disability. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scaled rating reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness. Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995). A GAF of 71 to 80 is defined as a situation where "if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork)." A GAF of 61 to 70 is defined as "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." A GAF of 51 to 60 is defined as "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)." A GAF of 41 to 50 is defined as "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work). A GAF of 31 to 40 is defined as "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." A GAF of 21 to 30 is defined as "behavior is considerably influenced by delusions or hallucinations or serious impairment, in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends)." DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability. However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue. The GAF score must be considered in light of the actual symptoms of a Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

PTSD

The Board finds that, for the initial rating periods prior to April 25, 2005, and from September 1, 2005 to November 26, 2007, the Veteran's PTSD symptomatology more nearly approximated that required for a next higher 70 percent rating. 

During the period prior to April 25, 2005, the Veteran reported experiencing suicidal ideation. In May 2004 VA treatment records, the Veteran reported experiencing suicidal ideation. In February 2005, the Veteran told a Vet Center counselor that he had been experiencing suicidal thoughts over the past several months and had given his firearms to others as a precaution. In subsequent February 2005 VA treatment records, VA examiners reported admitting and treating the Veteran in the Veteran's psychiatric unit for a brief period after he expressed a desire to kill himself by parking his car at a railroad junction. 

During the period from September 1, 2005 to November 26, 2007, the evidence indicates that the Veteran neglected his personal appearance and hygiene. In a June 2006 VA treatment record, a VA examiner noted that the Veteran appeared "rumpled." In an undated statement, the Veteran's siblings wrote that the Veteran no longer showed any concern for how he dressed, even though he once "dressed nice."

During both periods, the evidence indicates that the Veteran experienced near continuous depression affecting independent, appropriate, or effective functioning; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. In almost every medical record from those periods, VA examiners diagnosed the Veteran as having depressive symptomatology. Due to his depression, the Veteran reported losing interest in almost all social and formerly pleasurable activities. The record indicates that, when faced with a difficult situation, the Veteran is unable to adapt as he feels overwhelmed to the point of inaction. Finally, the record indicates that, during the periods in question, the Veteran gradually isolated himself until he barely left his home. While the Veteran remained married and had ongoing relationships with his siblings, the record indicates that the Veteran was unable to establish and maintain relationships outside of his family. Therefore, for the periods under appeal, the Board finds that the Veteran's PTSD symptomatology more nearly approximated the occupational and social impairment, with deficiencies in most areas, required for a next higher 70 percent rating under Diagnostic Code 9411, 
38 C.F.R. § 4.130.

Having reviewed the evidence of record for the applicable periods, the Board finds that the Veteran's PTSD symptomatology did not more nearly approximate the total social impairment required for a next higher 100 percent rating under Diagnostic Code 9411, 38 C.F.R. § 4.130. Specifically, during those periods, the Veteran's PTSD was not manifested by symptomatology more nearly approximating total social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

In the majority of the treatment records from the applicable periods, examiners noted that the Veteran was able to both think and speak about his difficulties. In March 2004, August 2004, and February 2005, VA examiners specifically stated that the Veteran was cognitively normal. During the periods in question, the Veteran also submitted coherent written coherent statements and testified in a clear manner at a DRO hearing regarding his symptomatology. In a February 2007 VA psychiatric examination report, a VA examiner indicated that the Veteran "appeared confused and communicated very poorly," showing signs of a tangential thought process. The examiner diagnosed rule-out cognitive disorder and stated that the Veteran appeared to be an impaired state. Yet, the examiner also noted that the Veteran had been able to drive himself to the interview, remembered his upcoming doctors' appointments, and pronounced himself capable of managing his household bills. The Board notes that, although the Veteran demonstrated some symptoms of abnormal cognitive function during the February 2007 VA psychiatric examination, he was still able to speak coherently during the interview and showed an ability to perform activities of daily living, to include driving and caring for his finances. Therefore, the Veteran's cognitive dysfunction, noted only in the February 2007 VA psychiatric examination report, did not rise to the level of "gross impairment in thought or communication" contemplated in the criteria for the next higher 100 percent rating. In addition, the remaining evidence from both periods, to include treatment records, lay statements, and testimony from the July 2007 DRO hearing, did not suggest the existence of the gross impairment in thought and communication contemplated by a next higher rating. 

The evidence also indicates that, for the periods under appeal, the Veteran's PTSD symptomatology did not more nearly approximate that involving persistent delusions or hallucinations. In the multiple VA psychiatric examination reports and treatment records for the periods in question, VA examiners noted finding no objective evidence of either delusional thinking or audio/visual hallucinations. In a February 2005 VA treatment record, written during a time when the Veteran was briefly hospitalized due to suicidal ideation, he reported that his mother had visited him since her death the previous year, but indicated that he was not sure if he was awake or asleep when this occurred. The record for the periods under appeal contains no other notation suggesting that the Veteran was seeing individuals who could not have been present or any other potential hallucinations. 

Although the probative evidence indicates that the Veteran often treated others, to include his own family members, in a poor manner, the record does not indicate that the Veteran exhibited grossly inappropriate behavior. Moreover, although the Veteran was known to forget the names or others, the record does not demonstrate either the disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name as suggested for the next higher rating. 

Reviewing the GAF scores, in February 2005, during his brief period of hospitalization, VA examiners assigned a GAF scores of 20. Such a GAF score is arguably indicative of the total impairment contemplated by the rating criteria for the next higher rating. During both initial rating periods under appeal, outside of the February 2005 hospitalization, the Veteran's lowest GAF score was reported as 35 (in a June 2006 VA treatment record). The other record GAF scores ranged from 41 to 50. Such scores are indicative of, at worse, severe impairment. For the entire rating period under appeal, the Veteran's GAF scores predominately do not indicate psychiatric symptomatology more nearly approximating the total impairment required for a next higher rating. 

For the initial rating periods prior to April 25, 2005, and from September 1, 2005 to November 26, 2007, the Veteran's PTSD symptomatology more nearly approximated that required for a next higher 70 percent rating under Diagnostic Code 9411. 38 C.F.R. § 4.130. As the preponderance of the evidence is against the granting of a rating in excess of 70 percent for PTSD for the applicable periods, the benefit of the doubt rule is not applicable to that portion of the appeal. See 38 U.S.C.A. § 5107(b); Gilbert, at 54-56.

Extraschedular Rating

The Board has considered whether referral for consideration of extraschedular ratings is warranted for the Veteran's PTSD. In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id. 

Regarding the Veteran's service-connected PTSD, turning to the first step of the extraschedular analysis, for the entire increased rating period, the Board finds that all the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings. In this case, considering the lay and medical evidence, during the increased rating period, the Veteran's psychiatric disability has been manifested by social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; near continuous depression affecting independent, appropriate, or effective functioning; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411. The levels of social impairment are explicitly part of the schedular rating criteria.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. At present, the Veteran's only service-connected disability is PTSD. Therefore, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As the schedular evaluation contemplates the symptomatology of the Veteran's PTSD, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1). In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's PTSD, the Board is not required to remand this issue to the RO for the procedural actions outlined in +
38 C.F.R. 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

Total disability ratings for compensation purposes may be assigned when the schedular rating for service-connected disabilities is less than 100 percent, when it is found that those disabilities are sufficient to produce unemployability without regard to advancing age. See 38 C.F.R. § 4.16(a) (2014). If unemployability is the result of a single service-connected disability, that disability must be rated at 60 percent or more. Id. If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more. Id. Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident will be considered as one disability. Id.

Here, the Veteran is claiming unemployability for the period prior to February 1, 2008 entirely due to his service-connected psychiatric disability, which is rated as, at a minimum, 70 percent disabling over the entire applicable period. Accordingly, the Veteran meets the criteria for schedular consideration of TDIU. See id.

To be granted, a claim of entitlement to a TDIU rating must be supported by medical evidence that a claimant's service-connected disability or disabilities have rendered him unable to secure or follow a substantially gainful occupation for which he would otherwise be qualified. See 38 C.F.R. § 4.16(a). Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to his non-service connected disabilities and advancing age in arriving at a conclusion. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The record indicates that the Veteran has a postgraduate degree in English. The Veteran worked a security guard for a nuclear power plant prior to losing his employment in late 2004. The evidence suggests that the Veteran had to leave that position as the stress from that job aggravated the symptoms of his service-connected psychiatric disability. In several treatment records, examiners indicated that the Veteran's PTSD caused severe effects on his employment. In a June 2006 VA treatment record, a VA examiner diagnosed the Veteran as being unemployable. 

The Veteran was employed for approximately one year of the period under appeal. The evidence from that period clearly shows, however, that the stress of the occupation aggravated his psychiatric disability symptomatology in such a manner that he quit the position for his own health. The evidence indicates that the Veteran is limited in his ability to function in occupations that involve stress and interaction with members of the public. Therefore, despite the Veteran's employment during the period on appeal, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disability has rendered him unable to secure or follow a substantially gainful occupation for which he would otherwise be qualified. Accordingly, the Veteran is afforded the benefit of the doubt and TDIU is granted for the period prior to February 1, 2008. Gilbert, at 49; 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

For the periods prior to April 25, 2005, and from September 1, 2005 to November 26, 2007, a higher initial rating for PTSD of 70 percent, but no greater, is granted.

A TDIU, for the period prior to February 1, 2008, is granted. 


REMAND

Accordingly, the issues of service connection for lumbar spine, eye, and bilateral hand disorders are REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's lumbar spine, eye, and bilateral hand disorders, and any records regarding a 2005 workmen's compensation claim filed by the Veteran with his former employer regarding his claimed lumbar spine disorder. In the notice to the Veteran, request that he provide information regarding any treatment provided for his low back injuries, to include treatment after falling incidents or motor vehicle accidents. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the appellant is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. 

2. Forward the claims file to the examiner who provided the September 2013 VA eye examination or an appropriate examiner. The claims folder and a copy of this REMAND must be made available to the examiner. If an additional VA eye examination is deemed necessary, one should be provided. 

The examiner is asked to provide an opinion as to whether any diagnosed eye disorder, to include the macular degeneration diagnosed in the September 2013 VA medical examination report, is at least as likely as not related to service or any incident of service, to include the July 1969 blunt eye trauma noted in the service treatment records or the Veteran's presumed exposure to Agent Orange. The examiner should provide specific reasons in his or her opinion as to why or why not the disorder is related to any noted in-service incidents. If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale. In so doing, the examiner shall explain whether his or her inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.

3. Conduct any other appropriate development, to potentially include the provision of additional VA medical examinations if deemed necessary. Thereafter, readjudicate the claims, considering all evidence of record. If any benefit sought remains denied, the appellant should be provided a supplemental statement of the case (SSOC) which includes citation and discussion of the applicable laws and regulations. An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


